DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment, filed 24 December 2019, is acknowledged.  Claims 1-33 have been cancelled.  Claims 34-47, 52, 53, 55, 60, and 61 have been amended.  Claims 34-61 are pending and under consideration.


Information Disclosure Statement
The information disclosure statements filed 30 November 2021, 21 November 2021, 27 October 2021, 02 August 2021, 30 April 2021, 20 April 2021, 02 April 2021, 17 March 2021, 19 January 2021, 29 December 2020, 19 October 2020, 18 September 2020 and 13 September 2019, have been considered.  Initialed copies of the IDSs accompany this Office Action.  

Drawings
The Replacement Drawings filed 24 December 2019 are acknowledged and have been entered.

Specification/Sequence Listing
The Substitute Specification and Replacement Sequence Listing filed 24 December 2019 are acknowledged and have been entered.  

Claim Objections
Claims 34 and 35 objected to because of the following informality:  each claim recites “prostase” specific antigen (PSA) in the 7th line of the “wherein the antigen” clause but it is unclear if this is a typographical error or what is intended.  “Prostate-specific antigen” (for which “PSA” is an accepted abbreviation) appears in the 4th line from the last of each clause.  Appropriate correction is required.

Claims 43 and 44 are objected to as duplicative of claims 41 and 42.  It is suggested that applicant amend claims 43 and 44 to depend from claim 35 rather than claim 34 or else cancel the claims.  Appropriate correction is required.



  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 34-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 34 and 35 each recites “RU2 (AS)”.  This language is ambiguous because it unclear if the antigen is the antigen RU2 or its antisense form.  It is suggested the claim be reworded to delete (AS) to obviate this rejection. 
Claims 36-40 each recites the limitation "the cancer".  There is insufficient antecedent basis for this limitation in the claim because claim 35, from which each claim depends, does not expressly recite cancer, only “a tumor”.  It is suggested applicant amend the claim to either delete “the” before “white blood cells.”
Claim 37 recites the limitation "the white blood cells".  There is insufficient antecedent basis for this limitation in the claim because claim 34, from which claim 37 depends, does not expressly recite white blood cells.  It is suggested applicant amend the claim to delete “the” from before “white blood cells.”
Claim 38 recites the limitation "the plasma cells".  There is insufficient antecedent basis for this limitation in the claim because claim 34, from which claim 38 depends, does not expressly recite plasma cells.  It is suggested applicant amend the claim to delete “the” from before “plasma cells.”
Claim 40 recites a number of parentheticals that are not limited to an abbreviation.  The inclusion of the parentheticals creates an ambiguity as to the metes and bounds of the claim because it is unclear if the claim elements in the parenthetical further limit the claim.  It is suggested applicant amend the claim to eliminate all parentheticals that are not abbreviations, either expressly reciting, or not, the elements previously listed in the parentheticals.
Appropriate correction is required.  

The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of inducing immunity against a tumor and for treating a cancer when a T cell expressing a chimeric antigen receptor (CAR) construct as recited is administered to a patient in need thereof, does not reasonably provide enablement for methods in which a cell administered is not a T cell, for methods in which the T cell does not express the CAR, for methods in which a vector comprising a CAR polynucleotide per se is administered, for methods in which a CAR polypeptide per se is administered, or for methods in which a combination of cells, vectors, and/or polypeptides are administered.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Colianni, 195 USPQ 150 (CCPA 1977) and have been adopted by the Board of Patent Appeals and Interferences in Ex Parte Forman, 230 USPQ 546 (BPAI 1986).  Among these factors are:
1.  the nature of the invention,
2.  the state of the prior art,
3.  the predictability or lack thereof in the art,

5.  the amount of direction or guidance present, and
6.  the presence or absence of working examples.
The following is an analysis of these factors in relationship to this application.
         
 Nature of the invention/Breadth of Claims
Applicant discloses chimeric antigen receptor (CAR) that comprises (i) an antigen binding molecule; (ii) a costimulatory domain consisting of SEQ ID NO: 241; and (iii) an activating domain that is the CD3 zeta signaling domain, wherein the costimulatory domain in linked to the antigen binding domain by 1 to 6 heterologous amino acids.  Methods of using either (a) a cell comprising a polynucleotide encoding the CAR, (b) a vector comprising the polynucleotide, (c) a polypeptide encoded by the polynucleotide, or (d) a combination of any of (a)-(c) are claimed for inducing immunity against a tumor in a subject in need thereof (claim 34) or for treating a cancer in a subject in need thereof (claim 35).  Dependent claims 36-61 all depend either directly or indirectly from claim 34 and recite additional limitations regarding the type of cancer (claims 36-40), the antigens recognized by the CAR (claims 42, 44), additional CAR components (claims 41, 43, 45-49, 61); or else the claims limit the methods to administration of one of the products identified in parts (a)-(c) noted above (claims 50-60).  Accordingly, the methods claimed are very broad with respect to the product that can be administered.
State of the Art/Predictability
At the time of the effective filing date of April 2016, chimeric antigen receptors (“CAR”) were well known in the art and CAR expressed by a T cell (“CAR-T”) were being successfully supra; Figure 1 of Geldres, supra; Figure 3 of Fesnak, supra.  The targeting domain that thus far had been most extensively utilized and shown the most success in the clinic was a particular scFv specific for the B cell antigen CD19, but numerous other scFv and targeting domains specific for other tumor antigens were in clinical development.  E.g. Sadelain, supra, at Table 1 and “CARs in the Clinic” on pages 393-394.  
While the vast majority of the CAR developed have been expressed in T cells, some progress had been made in expressing the constructs developed initially for T cells in other cell types.  For example, a 
CAR constructs comprising hinge, transmembrane, and signaling domains from CD28 were well-known in the art by 2016.  But, those constructs that contained a CD28 hinge generally included the full 39 amino acid CD28 hinge in the constructs.  E.g. SEQ ID NO: 7 of US2012/0213783 (IDS).  The T cell costimulatory function of CD28 has been previously characterized and involves the interaction of CD28 on T cells with CD80 and/or CD86.  Most relevant to the instant claims is that the “MYPPPY” sequence in CD28 was well-known to be critical for that interaction and the stimulation of cytokine production from the T cells.  E.g., Kariv et al., J. Immunol. 157:29-38 (1996) (IDS).  While US9845362 (IDS) describes a CAR construct comprising the CD28 hinge, TM domain, and costimulatory domain but lacking the MYPPPY sequence, the antigen-binding domain was linked to the CD28 sequence by a longer linker sequence and an effect of the CD28 hinge truncation was not discussed. 
Guidance/ Working Examples
Table 2 at [0216] of the specification provides a number of CAR constructs comprising various antigen binding molecules in the form of scFv and lists their associated nucleotide and amino acid sequences.  Those constructs are textually described in Table 2 using the clone name for the antigen binding domain and “CHD” for constructs comprising a complete hinge domain from CD28 and “THD” for a truncated CD28 hinge domain. In one embodiment, the hinge, transmembrane, and costimulatory signaling domain is from CD28.  E.g., [0174]-[0177].  The nucleotide sequence is provided in SEQ ID NO: 240 and the amino acid sequence is provided in SEQ ID NO: 241.  Within Table 2, it is this amino acid sequence that is present in the CAR construct any time the name indicates a “THD” is present.  Examples 1-3 test CAR constructs specific for the tumor antigen FLT3 expressed in T cells.  Examples 4 and 5 test CAR constructs specific for the tumor antigen CLL-1 expressed in T cells.  Example 6 tests CAR constructs specific for the tumor antigen BCMA expressed in T cells.  Figure 3 shows that constructs with a THD of CD28 lead to at least somewhat better CAR expression in T cells vs the 
Accordingly, the Specification fully describes several CAR constructs that contain antigen binding domains that bind at least three different antigens, linked to a costimulatory domain consisting of SEQ ID NO: 241 by 1 to 6 heterologous amino acid, and further comprising the CD3 zeta activating domain set forth in SEQ ID NO: 9 that can be expressed in T cells.  In addition, Applicant has shown that in the context of different scFv antigen binding domains, this truncated CD28+CD3z CAR has better expression, better stability, and is more active in CAR-T cells in vivo than a corresponding construct comprising the complete CD28 hinge-CD28Tm-CD28signaling-CD3z components.  
However, guidance is lacking as to whether the CAR construct as recited in claims 34 and 35 could be used to either induce immunity against a tumor or treat a cancer when what is administered is any cell comprising the polynucleotide encoding the CAR.  Activity for the particular CAR components has only been shown when a polynucleotide encoding the CAR is actually expressed (not just comprised within) by cells that are T cells.  Absent guidance regarding a therapeutic effect of expressing a CAR construct as recited in claims 34 and 35 in cells other than T cells, it would require extensive, and undue, experimentation for the skilled artisan to make and test CAR constructs targeting the diverse antigens encompassed by the claims for use in either inducing immunity against a tumor or treating a particular cancer in cells as broadly recited, particularly when the methods only recite that the encoding polynucleotide is present in the cell but not necessarily expressed.  Additionally, only certain cells can be activated by a CD3 zeta activation domain to mediate any activity that would be consistent with the claimed methods.  The scope of the claims is therefore not commensurate with the enablement provided for methods related to administering any cell, or for administering a T cell when that T cell does not actually express (only comprises) the polynucleotide encoding a CAR as claimed.
Additionally, guidance is lacking to show that administering a vector comprising a polynucleotide encoding the CAR could mediate any effect as a direct therapy.  While the art has advanced recently regarding therapeutic effect following administration of vectors, neither the specification nor the art as of the effective filing date predictably showed that administering the CAR-encoding vector directly could mediate any in vivo effect.  Likewise, guidance is lacking to show that administering the CAR polypeptide per se would mediate any therapeutic effect.  And given the lack of guidance regarding administration of a T cell containing (but not necessarily expressing) the CAR, the vector, or the polypeptide, guidance is also lacking regarding any therapeutic effect of the combination.  Given the lack of guidance, it would also require undue experimentation for the skilled artisan to practice methods of inducing immunity or treating a cancer when the administered product is a vector or polypeptide per se, or a combination as recited.  
For these reasons, the claims are not commensurate in scope with the enablement provided in the specification.







Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The following rejection is set forth with respect to the enabled embodiments contained within the rejected claims.  Excluded claims are limited to non-enabled embodiments.

Claims 34-49 and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-30 of U.S. Patent No. 10597456 (PTO-892).   
Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 21 recite polynucleotides encoding a CAR (recited in claim 22) as that necessarily comprise all the structural features recited in instant claims 34 and 35.  The patented claims also recite T cells expressing the CAR and methods of using the T cells to treat a tumor or malignancy.  While the patented claims recite CAR that bind a particular tumor antigen, CLL-1, which is not included in the listed tumor antigen recited in instant claims 34 and 35, multiple examples within the instantly recited list would have been obvious alternative tumor antigens relative to CLL-1.  Therefore, the claims are not patentably distinct.




Allowable Subject Matter 
No claim is allowed.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 12:00 to 20:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643